Title: To George Washington from Thomas Mifflin, 10 July 1793
From: Mifflin, Thomas
To: Washington, George



Sir.
Phil: 10 July 1793

In consequence of some reports, respecting the equipments of the English Letter of Marque, the Jane, I thought there was reason to suspect that she was fitting out as a Cruiser; and, therefore, I directed the Master Warden to renew his enquiries upon the subject. His report, and the paper mentioned in it I have now the honor to transmit for your consideration.
I take this opportunity, likewise, to lay before you a copy of a letter, dated the 8 instant wch I have recd from the Consul of the French Republic. I am, with perfect respect Sir Yr Excellency’s most Obed. Hble Ser.

Tho. Mifflin

